Citation Nr: 1011866	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  05-18 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability before August 22, 2006.


REPRESENTATION

Veteran represented by:	Colin L. Simpson, Attorney at 
Law


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1987 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2007, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

In a private medical record, dated in August 2007, the 
Veteran complained of increasing bowel and bladder 
dysfunction associated with her service-connected lumbar disc 
disease.  As the record raises the question of a separate 
rating for objective neurological abnormalities, including 
bowel or bladder impairment, the matter is referred to the RO 
for appropriate action.

The claim for an extraschedular rating for a total disability 
rating for compensation based on individual unemployability 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  


FINDING OF FACT

Before August 22, 2006, the combined rating for the several 
service-connected disabilities was 50 percent, which does not 
meet the minimum percentage rating for a schedular total 
disability rating for compensation based on individual 
unemployability. 




CONCLUSION OF LAW

The schedular criteria for a total disability rating for 
compensation based on individual unemployability before 
August 22, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2009).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2004 and in August 2006.  The notice 
included the type of evidence needed to substantiate the 
claim for a total disability rating, namely, that the Veteran 
was unable to secure or follow a substantial gainful 
occupation as a result of service-connected disabilities 
provided that if there was one disability, the disability 
shall be ratable at 60 percent or more, and if there were two 
or more disabilities, at least one disability was rated 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that 
she could submit other records not in the custody of a 
Federal agency, such as private medical records, or authorize 
VA to obtain any such non-Federal records.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable for the claim. 

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent 
of pre-adjudication notice); and of Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment).  

To the extent the VCAA notice came after the initial 
adjudication the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statement of the case dated in 
September 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA and private 
medical records as well as records from the Social Security 
Administration.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on her 
behalf.  

The Veteran was afforded VA examinations in October 2004 and 
September 2008. The reports of the VA examination reports 
contain sufficiently findings and rationale, which are 
adequate for rating and no further development under the duty 
to assist is required. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

In a rating decision in August 2003, the RO increased the 
rating for service-connected lumbar disc disease to 40 
percent, effective March 7, 2003.  The only other service-
connected disability was gastric ulcer disease, rated zero 
percent, and the combined rating was 40 percent, effective 
March 7, 2003.  

After the Veteran was notified of the rating decision and of 
her appellate rights, she did not appeal the 40 percent 
rating, and the rating decision became final based on the 
evidence then of record. 

VA records from December 2003 and April 2004 show that the 
Veteran was working. 

The next correspondence from the Veteran was received at the 
RO in August 2004, when she filed the claims for increase for 
lumbar disc disease and for gastric ulcer disease and the 
current claim for a total disability rating for compensation 
based on individual unemployability.  In a rating decision in 
October 2004, the RO continued the 40 percent rating for 
lumbar disc disease, assigned a separate 10 percent rating 
for radiculopathy of the right lower extremity and increased 
the rating for gastric ulcer disease to 10 percent.  The 
combined rating was increased to 50 percent, effective June 
14, 2004. 

In the Notice of Disagreement, received in January 2005, it 
was argued that the Veteran was fired from her job and that 
her claim for a total disability rating should be forwarded 
to the VA's Compensation and Pension of an extraschedular 
rating. 

In a rating decision in May 2007, the RO granted service 
connection for a right ankle disability and assigned a 10 
percent rating, effective August 29, 2006.  The combined 
rating was increased to 60 percent, effective August 29, 
2006. 

In a rating decision in July 2008, the RO granted service 
connection for posttraumatic stress disorder and assigned a 
30 percent rating, effective August 22, 2006.  The combined 
rating was increased to 70 percent, effective August 22, 
2006. 

In a rating decision in January 2009, the RO granted a 
schedular total disability rating for compensation based on 
individual unemployability, effective August 22, 2006.  The 
Veteran has appealed the effective date.

Records of the Social Security Administration show that the 
Veteran was employed full-time from 1974 though August 2004 
and from April 2006 through June 2006.

Legal Criteria 

The effective date of an award of increased compensation for 
a service-connected disability [including a total disability 
rating] shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).

There is an exception in that the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, provided that the 
application therefore is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r). 

Under 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant may be considered an informal claim. Such 
informal claim must identify the benefit sought.

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed, the date of an outpatient 
examination will be accepted as the date of receipt of an 
informal claim for increase.

A total disability rating for compensation based on 
individual unemployability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities: Provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1)  Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16(a).  

Analysis

The Veteran has not identified and the record does not show 
any claim, formal or informal, or any communication that 
might be construed as a claim for a total disability rating 
for compensation based on individual unemployability after 
the rating decision in August 2003, which became final in the 
absence of clear and unmistakable error, which has not been 
argued, and before August 2004. 

The record shows that from the date of receipt of the current 
claim in August 2004 and before August 22, 2006, the Veteran 
had two service-connected disabilities with a combined rating 
of 50 percent, which did not meet the minimum schedular 
percentage for a total disability rating for compensation 
based on individual unemployability under 38 C.F.R. 
§ 4.16(a), that is, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 

In light of the foregoing, the preponderance of the evidence 
is against the claim for a schedular total disability rating 
for compensation based on individual unemployability before 
August 22, 2006.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).





ORDER

A schedular total disability rating for compensation based on 
individual unemployability before August 22, 2006, is denied.


REMAND

Although the criteria for a schedular total disability rating 
for compensation based on individual unemployability have not 
been met before August 22, 2006, the Veteran argues that the 
claim should have been referred for extraschedular rating.  

Where, as here, the schedular percentage requirements for 
total disability rating for compensation based on individual 
unemployability have not been met, an extraschedular rating 
may be considered when the Veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disability.  38 C.F.R. § 4.16(b).

Records of the Social Security Administration show that the 
Veteran was awarded disability benefits from June 16, 2006, 
the date of her ankle fracture, and the ankle disability was 
subsequently service-connected. 

The evidence of record, including the Veteran's statements to 
the Social Security Administration, shows that the Veteran 
was employed though August 2004 and from April 2006 and until 
June 16, 2006.  The evidence of record also shows that the 
Veteran was unemployed from August 2004 to March 2006, and 
since June 16, 2006, and before the assigned schedular total 
disability rating, effective August 22, 2006, during which 
time the combined rating for the service-connected 
disabilities was 50 percent, which did not meet the minimum 
schedular requirements for a total disability rating for 
compensation.  



As there is a window of potential entitlement to an 
extraschedular rating, the case is REMANDED for the following 
action:

1.  Pursuant to 38 C.F.R. § 4.16(b), 
refer the claim for a total disability 
rating for compensation based on 
individual unemployability to VA's 
Director of Compensation and Pension 
Service for extraschedular consideration 
for the period from August 2004 to March 
2006 and from June 16, 2006, to August 
22, 2006.  

2.  On completion of the above, the claim 
should be adjudicated on an 
extraschedular basis.  If the benefit is 
denied, then provide her and her attorney 
a supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


